Citation Nr: 0941050	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  07-37 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
service-connected hearing loss.  

2.  Entitlement to service connection for claimed acquired 
vision impairment.  

3.  Entitlement to service connection for a claimed left heel 
condition.  

4.  Entitlement to service connection for a claimed dental 
condition.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from January 1973 to 
December 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
RO that granted service connection for hearing loss, 
evaluated as noncompensable, and denied service connection 
for vision impairment, a left heel condition, and a dental 
condition.  

In July 2009, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the local regional office.  
A transcript of these proceedings has been associated with 
the Veteran's claims file.

Because the Veteran's increased rating claim involves the 
propriety of the initial evaluation assigned, the Board has 
characterized the claim as indicated on the title page.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In this regard, the Board also notes that, because the 
assigned evaluation does not represent the maximum rating 
available for the condition, the Veteran's claim remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  The service-connected hearing loss is not shown to be 
productive of worse than level I hearing acuity in each ear.  

2.  The Veteran currently is not shown to have an acquired 
impairment vision due to any event or incident of his active 
service.  

3.  The Veteran currently is not shown to have a left heel 
condition due to any innocently incurred injury or other 
event of his period of active service.   

4.  The Veteran currently is not shown to have a dental 
condition, to include gum disease, periodontal disease or 
extracted teeth, as a result of a combat wound or other 
trauma during his active service; nor is he shown to have 
timely filed for one-time VA outpatient treatment.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
rating for the service-connected hearing disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.2, 4.7, 4.10, 4.85 including Diagnostic Code 6100 
(2009).  

2.  The Veteran does not have an acquired visual disability 
due to disease or injury  that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2009).  

3.  The Veteran is not shown to have an innocently acquired 
left heel disability due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1(m), (n), 3.301, 
3.303 (2008).

4.  The claim for the grant service connection of a dental 
disorder, for purposes of both compensation and VA outpatient 
treatment, must be denied.  38 U.S.C.A. §§ 1110, 1131, 1721, 
5103, 5103A, 5107 (West & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.381, 4.150, 17.161 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, upon receiving a complete or 
substantially complete application for benefits, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  

In letters dated in January and November 2007, and June 2008, 
the RO provided the Veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), with respect to 
his claims, including that a disability rating and an 
effective date for the award of benefits will be assigned if 
the claim is allowed.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The Veteran was also notified regarding what the evidence 
must show with respect to claims, and also provided adequate 
notice of the evidence, which was not of record, that was 
necessary to substantiate the claims.  The Veteran was 
informed of the cumulative information and evidence 
previously provided to VA, or obtained by VA on the Veteran's 
behalf, and the Veteran was generally invited to send 
information or evidence to VA that may support the claims.  

In this regard, the Board observes that in Dingess v. 
Nicholson, the Court recently held that upon receipt of an 
application for service connection, VA is required to notify 
a claimant of what information and evidence will substantiate 
the elements of the claim for service connection, including 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Dingess v. Nicholson, supra.   

In Dingess, however, the Court also declared, that "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled." 
Id. at 491.  As such, no further VCAA notice is required with 
respect to the Veteran's claim for an initial higher 
disability rating for hearing loss.  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the Veteran's service medical 
records, post-service treatment records, a VA audiological 
examination, the Veteran's testimony before the Board, and 
statements submitted by the Veteran and his representative in 
support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claims.   Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran and further development and further 
expending of VA's resources is not warranted.  


II.  Increased rating for hearing loss.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another 
based on such factors as the Veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

The Veteran's hearing loss is currently rated as 
noncompensable under Diagnostic Code 6100 of the Rating 
Schedule.  Under this Code, defective hearing evaluations 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  

To evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85.  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  

In addition, if impaired hearing is service-connected in only 
one ear, in order to determine the percentage evaluation from 
Table VII, the non service-connected  ear will generally be 
assigned a Roman Numeral I.  38 C.F.R. § 4.85(f).  

The medical evidence in this case consists of an audiological 
evaluation dated in June 2007.  This examination revealed 
maximum pure tone threshold levels, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
      25
25
35
50
50
LEFT
      20
25
25
60
60

The Veteran's speech audiometry revealed speech recognition 
ability of 96 percent for each ear.

The mechanical application of the rating schedule to the 
examination of record shows that the Veteran had level I 
hearing in the each ear.  

Under 38 C.F.R. § 4.85, this evaluation warrants a 
noncompensable rating for the Veteran's hearing loss.  
38 C.F.R. § 4.85; Diagnostic Code 6100.  In light of the 
foregoing, entitlement to a higher evaluation for the 
Veteran's disability is not warranted.  

The above determination is based on the application of VA's 
Schedule for Rating Disabilities.  There is also no showing 
that the Veteran's disability reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a higher evaluation on an extraschedular basis.  See 
38 C.F.R. § 3.321.  

There is no indication that the Veteran's disability results 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  Further, there is 
no indication from the record that the disability has 
required frequent periods of hospitalization, and the 
application of the regular schedular standards have not 
otherwise been rendered impractical.  


III.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  
38 C.F.R. § 3.307, 3.309.  

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

A.  Vision Impairment.

In this case, the Veteran contends that he has a vision 
disability that is the result of his military service.  
Specifically, the Veteran testified before the Board that he 
got brake fluid in his eyes while in the service, was given 
patches to wear and placed on bed rest for 3-4 days 
afterwards.  The Veteran testified that he now needs reading 
glasses.  

Post service medical evidence indicates that the Veteran has 
had complaints of decrease in vision at near.  A VA treatment 
note dated in May 2006, indicted that the Veteran had a 
history of brake fluid in his eyes and that his eyes were 
patched.  The examiner indicated that there was no permanent 
loss of vision from that incident.  

The Veteran has been diagnosed with lattice degeneration OU, 
asymptomatic with no breaks, tears, traction or detachment.  
The Veteran was indicated to have a refractive error.  In 
another treatment note the Veteran was indicated to have mild 
NSC ou, astigmatism, and presbyopia.  

Based on the foregoing, the Board finds that the Veteran's 
claim must be denied.   The Veteran has not been diagnosed 
with an acquired visual impairment that is due to his 
military service.  Rather, the Veteran has been noted to have 
a refractive error.  In this regard, the Board notes that 
without a current diagnosis, a claim of service connection 
for this condition cannot be sustained.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition, under 38 C.F.R. § 3.303(c) congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  

In making this determination, the Board does not question the 
sincerity of the Veteran's belief that he has a vision 
disability that is due to his service.  The Veteran, however, 
is not competent on his own to establish a medical diagnosis 
or show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

On these facts and upon application of the relevant laws and 
regulations, the preponderance of the evidence is against the 
Veteran's claim.  Therefore, the benefit of the doubt 
doctrine is not for application in this case, and the 
Veteran's claim for service connection must be denied. 3 8 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


B. A left heel disability.

Here, the Veteran contends that he has a left heel condition 
that is due to his military service.  

The current medical records, however, do not indicate that 
the Veteran has a currently diagnosed left heel condition.  
Service connection is therefore not warranted for this 
condition.  As noted, a claim of service connection for a 
disability cannot be sustained without a current diagnosis.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition, the Board notes that direct service connection 
may only be granted for a disability incurred or aggravated 
in the line of duty and must not be the result of the 
Veteran's own willful misconduct, or, for claims filed after 
October 31, 1990, the result of abuse of alcohol or drugs. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.301(a).

Specifically, an injury or disease incurred during service 
shall not be deemed to have been incurred in the line of duty 
if such injury or disease was a result of the claimant's 
abuse of alcohol or drugs. 38 C.F.R. §§ 3.1(n), 3.301(d).  
Alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user. 38 C.F.R. § 3.301(d).  

38 U.S.C.A. § 1110, barring Veterans' disability compensation 
"if the disability is a result of the Veteran's own willful 
misconduct or abuse of alcohol or drugs" does not preclude 
compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability. Allen v. 
Principi, 237 F. 3d 1368, 1381 (Fed. Cir. 2001).  

However, compensation would only result where there was clear 
medical evidence establishing that the alcohol or drug abuse 
disability was caused by a Veteran's primary service-
connected disability. Id.

In this case, the Veteran's service records indicate that the 
Veteran was admitted to the Naval Regional Medical Center, 
Camp LeJeune, North Carolina, on June 21, 1978, as the result 
of a jeep accident.  

The Veteran was noted to have suffered injuries to his left 
medial heel, left leg and left flank.  The medical records 
also note that the Veteran had alcohol on his breath at the 
time and was operating the jeep while intoxicated.  

In an August 2007 Administrative Decision, the RO determined 
that the June 1978 motor vehicle accident was not in the line 
of duty.  

The Board also notes that the Veteran's claim of service 
connection for a left heel disability was received at the RO 
in January 2007.  

Based on the foregoing, the claim of service connection for a 
left heel disability is denied. 


C.  A dental disability.

In this case, the Veteran claims service connection for a 
dental condition.  

The Veteran testified before the Board, and the Veteran's 
service treatment records indicate, that he had multiple 
teeth removed in service.  The Veteran's service records do 
not indicate that the teeth were removed due to dental 
trauma.  The Veteran also testified that he has recently had 
additional teeth removed.  

The regulations covering dental claims provide that missing 
teeth may be compensable for rating purposes under Diagnostic 
Code 9913 ("loss of teeth, due to loss of substance of body 
of maxilla or mandible without loss of continuity"). 

However, the Note immediately following states, "these 
ratings apply only to bone loss through trauma or disease 
such as osteomyelitis, and not to the loss of the alveolar 
process as a result of periodontal disease, since such loss 
is not considered disabling."  38 C.F.R. § 4.150, Diagnostic 
Code 9913.  

In this case, there is no evidence of record that the 
Veteran's loss of teeth is the result of loss of substance of 
body of maxilla or mandible.  Therefore, the Veteran does not 
have a service-connected compensable dental disability or 
condition (Class I).  See 38 C.F.R. § 17.161(a).  

In addition, to have had dental extractions during service is 
not tantamount to dental trauma, because trauma of teeth, 
even extractions, in and of itself, does not constitute 
dental trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  

The Veteran does not contend, nor does the record indicate, 
that he experienced any dental trauma in service.  Therefore, 
the Veteran does not have a service-connected, non-
compensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma (Class II(a)).  
38 C.F.R. § 17.161(c).  

Here, the Board finds that the Veteran has not presented any 
competent evidence that he has a dental disorder for which 
service-connected compensation may be granted.  See also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Although the Veteran has perfected an appeal as to a claim 
for service connection for a dental disorder, the U.S. Court 
of Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals) has specifically held that a claim of 
service connection for a dental disorder is also a claim for 
VA outpatient dental treatment. See Mays v. Brown, 5 Vet. 
App. 302 (1993).  

One-time dental treatment is available to Veterans, but 38 
C.F.R. § 3.381 limits the outpatient dental treatment 
available for treatable or replaceable missing teeth to one-
time treatment only, unless the Veteran meets certain 
criteria or there was in-service dental trauma or a combat 
dental injury.  See 38 C.F.R. § 17.161(b).  

The application for this one-time (Class II) dental treatment 
must have been submitted within 90 days after service 
discharge, for Veteran's discharged after September 30, 1981.  
38 C.F.R. § 17.161 (b)(1)(i)(B).  

The Veteran applied for service connection in 2007, well over 
one year after separation from service.  See 38 C.F.R. § 
17.161(b); see also Woodson v. Brown, 8 Vet. App. 352, 355 
(1995) affirmed in part, dismissed in part by 87 F.3d 1304 
(1996) (for Veteran's who were discharged prior to October 1, 
1981, the applicable time limit to file a dental claim cannot 
be tolled based on the service department's failure to notify 
a Veteran about his right to file such a claim).  

A Veteran is also entitled to VA outpatient dental treatment 
if he qualifies under one of the other categories outlined in 
38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161. The evidence, 
however, does not demonstrate that the Veteran can avail 
himself of any of the other categories by which VA dental 
treatment can be provided. 

Class II(b) and Class II(c) require that the claimant be a 
prisoner of war, a status not accruing to the Veteran.  See 
38 C.F.R. § 17.161(d), (e).  

Class IIR (Retroactive) eligibility requires that a prior 
application for VA dental treatment have been made and such 
treatment provided.  See 38 C.F.R. § 17.161(f).  A review of 
the record does not show that the Veteran had sought VA 
dental treatment prior to the current claim.  

There is no evidence demonstrating that the Veteran has a 
dental condition that impairs or aggravates a service-
connected disability (Class III).  See 38 C.F.R. § 17.161(g).  

The Veteran does not have service connected disabilities 
rated as 100 percent disabling by schedular evaluation or due 
to individual unemployability (Class IV), nor is she a 
Chapter 31 vocational rehabilitation trainee (Class V).  See 
38 C.F.R. § 17.161(h), (i).  He is also not receiving, or is 
scheduled to receive, VA care and treatment under 38 U.S.C.A. 
Chapter 17 (Class VI).  See 38 C.F.R. § 17.161(j).  

Therefore, the Board finds that the criteria for service 
connection for a dental disorder for the purposes of VA 
outpatient dental treatment, have not been met.  


ORDER

An initial compensable evaluation for the service-connected 
hearing loss is denied.  

Service connection for an acquired vision impairment is 
denied.  

 Service connection for a claimed left heel disability is 
denied.  

Service connection for a dental disorder, for the purposes of 
compensation and VA outpatient dental treatment, is denied.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


